DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  In lines 3-4, the limitation “biasing part” should be deleted and replaced with “biasing member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Bruns, US Patent 3,087,583.

    PNG
    media_image1.png
    530
    441
    media_image1.png
    Greyscale

Regarding claim 1, Bruns discloses an elevator guiding device (see fig 1-5), configured to be installed on an elevator car (10) and comprising: a biased member (48); and a guiding and contacting member (50) connected to the biased member (48) and arranged to contact an elevator guiding rail (12) when the elevator car (10) is running in an unbalanced loaded state along the elevator guiding rail (12) and cause the biased member (48) to be biased (via spring 58), for guiding a running trajectory of the elevator car (10); wherein the elevator guiding device (as described above) further comprises a connection member (46) connected to the biased member (48) and having an elastic member (58) and a stop member (54), the elastic member (58) is arranged to provide a pre-tightening force (based on spring constant and spacing) between the biased member (48) and the connection member (46) and provide a resistance force (via 58) when the biased member (48) is biased, and the stop member (54) is arranged to stop the biased member (48) when the biased member (48) is biased to a preset position (58 fully compressed).

Regarding claim 6, Bruns discloses the elevator guiding device according to claim 1, wherein the biased member (48) is installed on the top, side and/or bottom (see fig 1) of the elevator car (10).
Regarding claim 7, Bruns discloses the elevator guiding device according to claim 1, further comprising a bracket (38, 44) installed on the top (see fig 1), side and/or bottom of the elevator car (10), and wherein the biased member (48) is installed on the bracket (38,44).
Regarding claim 9, Bruns discloses the elevator guiding device according to claim 1, wherein the biased member (48) has a first end (top end in fig 4), and a second end (bottom end in fig 4) fixed relative to the elevator car (10), the guiding and contacting member (50) is a roller (see fig 4) rotatably installed on the biased member (48) and located between the first end (as described above) and the second end (as described above), the biased member (48) is arranged to be pivotable (about pin connection to 44) around a fixed point (pin connection to 48 – see fig 4) of the second end (as described above) on the elevator car (10) after the roller (as described above) contacts the elevator guiding rail (12), and the connection member (46) is installed at the first end (as described above) of the biased member (48).
Regarding claim 10, Bruns discloses an elevator system, comprising: an elevator guiding rail (12); an elevator car (10) running along the elevator guiding rail (12); and one or more elevator guiding devices (see fig 1) according to claim 1, which are installed on the elevator car (10).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns in view of JPS5789560 (attached machine translation used for interpretation).  
Bruns discloses the elevator guiding device according to claim 1, wherein the elastic member (58) and the stop member (54) are a spring (coil spring in fig 5) and an annular sleeve (see fig 5) sleeved over the connection member (46) respectively; wherein the spring (58) is a coil spring (see fig 5); wherein the stop member (54) is a protrusion (circumferential protrusion) provided along a circumferential direction (see fig 5) on at least a part of an outer surface (entire outer surface) of the connection member (46).  Bruns does not specify that the annual sleeve is spaced apart from the biased member.  

    PNG
    media_image2.png
    637
    499
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    288
    448
    media_image3.png
    Greyscale


Wherein an outer diameter (see fig 2) of the annular sleeve (as described above) is smaller than an inner diameter (isee fig 2) of the coil spring (2). (claim 3)
Wherein the protrusion (as described above) is configured not to interfere (due to reduced diameter) with the elastic member (2) and the end of the protrusion facing the biased member (5) is spaced apart from the biased member (5) by a preset distance (B). (claim 4)
	It would have been obvious to provide the spacing described by JPS5789560 in the system disclosed by Bruns in order to reduce the size of the system by allowing the spring to compress over the stopper and facilitate adjusting the stiffness of the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns in view of Jung, US Patent 6.050,370.
	Regarding claim 8, Bruns discloses the elevator guiding device according to claim 1, wherein the connection member 46) and the elastic member (58) are made of a metal material.  Bruns does not specify that the stop member is made of an elastic material.

    PNG
    media_image4.png
    296
    403
    media_image4.png
    Greyscale



Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner




/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654